Item 1: Schedule of Investments Putnam New Value Fund The fund's portfolio November 30, 2005 (Unaudited) COMMON STOCKS (98.0%)(a) Shares Value Aerospace and Defense (4.0%) Boeing Co. (The) 346,900 $23,655,111 Lockheed Martin Corp. 893,400 54,140,040 Airlines (1.4%) Southwest Airlines Co. 1,674,900 Automotive (0.7%) Lear Corp. (S) 465,900 Banking (9.9%) Bank of America Corp. 2,001,400 91,844,246 Commerce Bancorp, Inc. 572,000 19,270,680 U.S. Bancorp 2,022,100 61,229,188 Washington Mutual, Inc. 490,200 20,191,338 Building Materials (1.8%) Masco Corp. 1,181,700 Chemicals (3.5%) Dow Chemical Co. (The) 455,000 20,588,750 E.I. du Pont de Nemours & Co. 619,500 26,483,625 Huntsman Corp. (NON) (S) 483,300 9,182,700 Rohm & Haas Co. 282,800 12,386,640 Computers (2.5%) Hewlett-Packard Co. 1,673,000 Conglomerates (4.2%) Textron, Inc. 232,000 18,304,800 Tyco International, Ltd. 2,207,800 62,966,456 Consumer Finance (2.7%) Capital One Financial Corp. 288,700 23,979,422 Countrywide Financial Corp. 843,300 29,355,273 Consumer Services (0.5%) Service Corporation International 1,141,300 Containers (0.7%) Owens-Illinois, Inc. (NON) 612,900 Electric Utilities (4.0%) Great Plains Energy, Inc. (S) 308,800 8,973,728 PG&E Corp. (S) 1,279,400 47,056,332 Sierra Pacific Resources (NON) 1,699,500 22,909,260 Electronics (2.1%) Intel Corp. 974,800 26,007,664 Motorola, Inc. 625,400 15,065,886 Financial (6.3%) Citigroup, Inc. 1,684,000 81,758,200 Freddie Mac 656,500 40,998,425 Forest Products and Packaging (1.2%) Smurfit-Stone Container Corp. (NON) (S) 1,004,500 12,727,015 Weyerhaeuser Co. 150,800 9,999,548 Gaming & Lottery (0.2%) GTECH Holdings Corp. 105,000 Health Care Services (2.8%) Cardinal Health, Inc. 432,000 27,626,400 CIGNA Corp. 246,600 27,747,432 Homebuilding (0.7%) Lennar Corp. 248,300 Household Furniture and Appliances (0.8%) Whirlpool Corp. (S) 190,100 Insurance (10.0%) ACE, Ltd. (Bermuda) 715,900 39,732,450 American International Group, Inc. 587,200 39,424,608 Chubb Corp. (The) 467,800 45,301,752 Genworth Financial, Inc. Class A 608,500 20,962,825 MetLife, Inc. 385,100 19,809,544 St. Paul Travelers Cos., Inc. (The) 454,400 21,143,232 XL Capital, Ltd. Class A (Bermuda) 133,200 8,841,816 Leisure (1.0%) Brunswick Corp. 503,700 Manufacturing (1.1%) Ingersoll-Rand Co., Ltd. Class A (Bermuda) 518,200 Media (1.5%) Walt Disney Co. (The) 1,170,700 Medical Technology (0.5%) PerkinElmer, Inc. (S) 456,500 Metals (1.7%) Alcoa, Inc. 1,229,400 Natural Gas Utilities (0.8%) Southern Union Co. (NON) (S) 648,185 Oil & Gas (10.5%) Amerada Hess Corp. 152,700 18,708,804 Chevron Corp. 726,100 41,612,791 ConocoPhillips 443,300 26,824,083 Exxon Mobil Corp. 1,103,800 64,053,514 Marathon Oil Corp. 308,000 18,261,320 Occidental Petroleum Corp. 242,200 19,206,460 Valero Energy Corp. 176,500 16,979,300 Pharmaceuticals (2.9%) Pfizer, Inc. 2,693,300 Photography/Imaging (1.6%) Xerox Corp. (NON) (S) 2,182,800 Publishing (1.0%) R. R. Donnelley & Sons Co. 540,400 Railroads (1.6%) Norfolk Southern Corp. 707,200 Regional Bells (1.5%) Verizon Communications, Inc. 924,000 Restaurants (2.5%) McDonald's Corp. 1,446,300 Retail (4.9%) Foot Locker, Inc. 246,900 5,387,358 Home Depot, Inc. (The) 930,600 38,880,468 Office Depot, Inc. (NON) 687,500 20,405,000 Rite Aid Corp. (NON) 2,691,800 9,932,742 Supervalu, Inc. 626,400 20,495,808 Software (1.2%) Oracle Corp. (NON) 1,847,800 Tobacco (2.9%) Altria Group, Inc. 781,800 Toys (0.4%) Mattel, Inc. 457,200 Waste Management (0.5%) Waste Management, Inc. 338,400 Total common stocks (cost $1,585,521,656) SHORT-TERM INVESTMENTS (3.9%)(a) Principal amount/Shares Value Short-term investments held as collateral for loaned securities with yields ranging from 4.00% to 4.29% and due dates ranging from December 1, 2005 to January 27, 2006 (d) $35,032,303 $34,983,169 Putnam Prime Money Market Fund (e) 40,286,364 40,286,364 Total short-term investments (cost $75,269,533) TOTAL INVESTMENTS Total investments (cost $1,660,791,189) (b) NOTES (a) Percentages indicated are based on net assets of $1,954,484,719. (b) The aggregate identified cost on a tax basis is $1,671,869,299 resulting in gross unrealized appreciation and depreciation of $362,143,968 and $43,956,128, respectively, or net unrealized appreciation of $318,187,840. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at November 30, 2005. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At November 30, 2005, the value of securities loaned amounted to $33,866,139. Certain of these securities were sold prior to period-end. The fund received cash collateral of $34,983,169 which is pooled with collateral of other Putnam funds into 25 issues of high-grade, short-term investments. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam
